Exhibit 10.1

 

ACTINIUM PHARMACEUTICALS, INC.

 

FIRST AMENDMENT TO THE
AMENDED AND RESTATED 2013 STOCK PLAN

 

WHEREAS, Actinium Pharmaceuticals, Inc. (the “Company”) maintains the Actinium
Pharmaceuticals, Inc. Amended and Restated 2013 Stock Plan (the “Plan”) to
provide for certain equity incentive compensation awards to employees, directors
and consultants of the Company; and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to amend the Plan to revise the definition of
change of control and to provide for accelerated vesting of all awards granted
under the Plan (whether granted prior to or after this amendment) in the event
of a change of control of the Company.

 

NOW, THEREFORE, the Company does hereby amend the Plan, effective August 6,
2015, as follows:

 

1.Section 2(e) of the Plan is hereby amended to read in its entirety as follows:

 

““Change of Control” means (i) The direct or indirect sale, transfer, conveyance
or other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Company and its subsidiaries, taken as a whole, to any “Person”
(as that term is used in Section 13(d)(3) of the Exchange Act) that is not a
subsidiary of the Company; (ii) The “Incumbent Directors” (meaning those
individuals who, on date the Plan is adopted by the Board (the “Effective
Date”), constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director;
and further provided that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to Directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director) cease for any reason to constitute at least a majority
of the Board; (iii) The date which is 10 business days prior to the consummation
of a complete liquidation or dissolution of the Company; (iv) The acquisition by
any Person of “Beneficial Ownership” (within the meaning of Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the Beneficial
Ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time) of 50% or more (on
a fully diluted basis) of either (A) the then outstanding shares of Common Stock
of the Company, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Common Stock (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change of Control: (I) any acquisition by
the Company or any Affiliate, (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any subsidiary, (III) any acquisition
which complies with clauses, (A), (B) and (C) of subsection (v) of this
definition or (IV) in respect of an Option or any Restricted Stock held by a
particular Participant, any acquisition by the Participant or any group of
persons including the Participant (or any entity controlled by the Participant
or any group of persons including the Participant); or (v) The consummation of a
reorganization, merger, consolidation, statutory share exchange or similar form
of corporate transaction involving the Company that requires the approval of the
Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination: (A) more than 50% of the total voting power
of (I) the entity resulting from such Business Combination (the “Surviving
Company”), or (II) if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the members of the board of directors (or the analogous
governing body) of the Surviving Company (the “Parent Company”), is represented
by the Outstanding Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the Outstanding Company Voting Securities were converted pursuant to
such Business Combination), and such voting power among the holders thereof is
in substantially the same proportion as the voting power of the Outstanding
Company Voting Securities among the holders thereof immediately prior to the
Business Combination; (B) no Person (other than any employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company) is or
becomes the Beneficial Owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company); and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.”

 



1

 

 

2.Section 14(c) of the Plan is hereby amended by revising the first sentence
thereof to read in its entirety as follows:

 

“In the event of a Corporate Transaction, each outstanding Option or Stock
Purchase Right shall be assumed or an equivalent option or right shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”), unless the Successor
Corporation does not agree to assume the award or to substitute an equivalent
option or right, in which case such Option or Stock Purchase Right shall
terminate upon the consummation of the transaction in consideration for a cash
payment to the Participant (on the date of the Corporate Transaction), with
respect to each such Option, equal to the excess, if any, of the Fair Market
Value of the Common Stock subject to such Option over the exercise price of such
Option.”

 

3.Section 14 of the Plan is hereby amended by inserting a new Section 14(e) to
read in its entirety as follows:

 

“(e) Change of Control. Notwithstanding any provision of the Plan or any award
agreement to the contrary, in the event of a Change of Control, (i) each
outstanding Option shall become immediately vested and exercisable, and (ii) any
outstanding Restricted Stock shall become immediately vested and any repurchase
option with respect to such Restricted Stock shall immediately lapse, in each
case effective immediately prior to the Change of Control.”

 

  4. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

 

IN WITNESS WHEREOF, the Company has caused this amendment to the Plan to be
executed as of the effective date set forth above by its duly authorized
officer.

 

  ACTINIUM PHARMACEUTICALS, INC.         /s/ Kaushik J. Dave   Name:  Kaushik J.
Dave   Title:    Chief Executive Officer

 

 

2



 

 